DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 3 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The attempt to incorporate subject matter into this application by reference to Japanese Patent Application Nos. 2018-246902 and 2019-050700 is ineffective because no copy of the material being incorporated by reference is provided. Applicant is required to provide a copy of the material being incorporated by reference in accordance with 37 CFR 1.57(f).
The disclosure is objected to because of the following informalities: An extraneous “S” appears (page 1, third paragraph), non-English text appears (page 2, third paragraph), and the letter Φ appears apparently to represent diameter (page 5, second paragraph).
Appropriate correction is required.
The use of the terms IQOS, Glo, and Ploom, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Regarding claim 1, the limitation “A tobacco leaf introducing tube which is… used for a smoking jig for heating tobacco leaves” (lines 1-2) is considered to be a statement of intended use of the preamble. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02. In this case, since the body of the claim sets for the structural features of the tube, the limitation will not be given patentable weight for the purposes of this Office action.
The limitations of “tobacco leaves” are considered to be a statement of the intended use of the claimed tube. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the claim will be interpreted as if it referred to a tube capable of accommodating tobacco leaves.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, The term “heat-resistant resin” in the claim is a relative term which renders the claim indefinite. The term “heat-resistant resin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the specification provides verbatim support for the limitation, there are no examples of resins meeting this criteria or temperatures which the resin must resist.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (US 62,802).

Regarding claim 1, Andrews discloses a tobacco pipe (title) having a mouthpiece (figure 2, reference numeral G), a stem (figure 2, reference numeral C) and a bowl (seventh paragraph, figure 2, reference numeral A). The bowl forms a tube (figure 2, reference numeral A) and has a transverse opening in one side (seventh paragraph, figure 2, reference numeral H), which is considered to meet the claim limitation of a notch. It is evident that the pipe could accommodate tobacco leaves since it is open.

Regarding claim 2, Andrews discloses that the tobacco in the pipe is lighted and burned during use (seventh paragraph). The pipe is considered to heat the leaves since the fire is occurring among leaves contained within the bowl designed to accommodate them. The pipe is considered to meet the claim limitation of a smoking jig since it is designed for smoking (second paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 62,802) in view of McArdle (US 2,024,865).

Regarding claim 3, Andrews discloses all the claim limitations as set forth above. The mouthpiece of Andrews is considered to meet the claim limitation of a bushing since it is round (figure 3). Andrews does not explicitly disclose the mouthpiece being made of resin.
McArdle teaches a pipe having a bit made from synthetic resin (page 1, left column, lines 31-37).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mouthpiece of Andrews from the synthetic resin of McArdle. One would have been motivated to do so since McArdle teaches that pipe bits can be made from synthetic resin. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747